458 So. 2d 833 (1984)
Mark Paul FROMAN, Appellant/Cross-Appellee,
v.
Janet Lee Brooks FROMAN, Appellee/Cross-Appellant.
No. 84-473.
District Court of Appeal of Florida, Third District.
November 6, 1984.
Rehearing Denied January 22, 1985.
Joe N. Unger; Wright & Caruana, Miami, for appellant/cross-appellee.
Buchbinder & Elegant and Carolina A. Echarte, Miami, for appellee/cross-appellant.
Before HENDRY, BASKIN and FERGUSON, JJ.
PER CURIAM.
Appellant/husband challenges the court's award of certain marital property to the wife and an award of $1,000 per month in permanent alimony. By cross-appeal, the wife contends that the alimony award is inadequate.
It is evident from the record that the trial judge labored at reaching what he obviously felt to be a fair disposition of the issues. In the process he was required to resolve sharp disputes in the evidence as to the amount and value of the marital assets. We could reverse only by reweighing the evidence and credibility of the witnesses  which an appellate court is not permitted to do. See Shaw v. Shaw, 334 So. 2d 13, 16 (Fla. 1976). No abuse of discretion has been clearly demonstrated. See Kuvin v. Kuvin, 442 So. 2d 203 (Fla. 1983); Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980).
Affirmed.